Citation Nr: 9913450	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  94-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to the veteran's service-connected 
post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to the veteran's service-connected 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.
 
This matter came before the Board of Veterans' Appeals 
(Board) from a December 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that denied the veteran's claims for entitlement to 
service connection for PTSD, hypertension, and diabetes 
mellitus.  A notice of disagreement was received in January 
1993.  A statement of the case was issued in February 1993.  
A substantive appeal was received from the veteran in April 
1993.  A hearing was held before a member of the Board in 
Washington, D.C. in October 1996.  

In December 1996, the Board remanded this matter to the RO 
for further development, and in a July 1998 decision, the RO 
granted the claim for entitlement to service connection for 
PTSD.  As such, that issue is no longer in appellate status.  


FINDINGS OF FACT

1.  The veteran's claims folders contain no competent medical 
evidence showing that his hypertension is secondary to his 
service-connected PTSD or that is otherwise linked to his 
active duty service; the medical evidence does not 
demonstrate that the veteran was diagnosed with hypertension 
within a year of separating from active duty.

2.  The veteran's claims folders contain no competent medical 
evidence showing that his diabetes mellitus is secondary to 
his service-connected PTSD or that is otherwise linked to his 
active duty service; the medical evidence does not 
demonstrate that the veteran was diagnosed with diabetes 
mellitus within a year of separating from active duty.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for entitlement to service connection 
for diabetes mellitus is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty or active duty for training.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  If hypertension or 
diabetes mellitus become manifest to a compensable degree 
within one year of active duty they shall be considered to 
have been incurred in that period of active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113,1137 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309 (1998).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. 3.310 (1998).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 8 Vet.App. 374 (1995).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect the claim 
is "plausible" or "possible" is required.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit  v. Brown, 5 Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The Board points out that, with respect to disabilities which 
are claimed to be secondary to a service connected 
disability, the third Caluza requirement can also be met if 
there is evidence demonstrating that a disability is 
proximately due to or the result of a service-connected 
disease or injury or if there is evidence that a service-
connected disability has aggravated a non-service-connected 
disability. 38 C.F.R. § 3.310(a) (1998); Allen.


a.  Entitlement to service connection for hypertension

The veteran and his representative contend, in substance, 
that service connection is warranted for hypertension.  With 
regard to the first requirement under Caluza, the Board notes 
that there is medical evidence of record demonstrating that 
the veteran currently suffers from hypertension.  
Specifically, various VA outpatient treatment records dated 
from September 1977 to May 1995 indicate that the veteran 
suffers from hypertension, as does a January 1996 X-ray 
report from the Pratt Medical Center.  This medical evidence 
sufficiently demonstrates that the veteran suffers from 
hypertension, and thus satisfies the first Caluza requirement 
(that there be a current disability demonstrated through 
medical diagnosis).

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records from his periods 
of active duty are negative regarding treatment for or 
complaints of hypertension.  Specifically, the Board points 
out that the August 1968 separation examination report notes 
that the veteran's heart and vascular system were normal at 
that time, and his blood pressure was noted to be 114/86.  
The service medical records also note that his blood pressure 
was 120/90 in August 1965 and 130/90 in April 1968.  

Further review of the medical records reveals that there is 
no indication that the veteran was treated for or diagnosed 
with hypertension within a year of his separation from his 
period of active duty service.  In fact, as alluded to, the 
earliest indication of record that the veteran suffered from 
hypertension was a VA outpatient treatment report dated in 
September 1977.  The Board notes that in his April 1993 
substantive appeal, the veteran indicated that he began 
receiving treatment for hypertension in the 1970's by VA, and 
during the October 1996 Board hearing, testified that he 
thought he was diagnosed with hypertension in 1970.  All VA 
outpatient treatment records available from that time period 
have been associated with the record.  The earliest record is 
dated in September 1970, and significantly, neither that 
record nor others dated in 1972 or 1973 indicate that the 
veteran had been diagnosed with hypertension.   

The Board notes that the veteran and his representative have 
alternatively contended that the veteran's hypertension is 
secondary to the his service connected PTSD.  In this regard, 
the Board notes that during the October 1996 Board hearing, 
the veteran testified that while no doctor has told him that 
his hypertension was related to his PTSD, he and his 
representative were of the opinion that such was the case.  
His representative cited the Court's decision in Perman v. 
Brown, 5 Vet.App. 237 (1993) in arguing that service 
connection was warranted for hypertension as secondary to 
PTSD, pointing out that the facts in that case were similar 
to those in this one.  

Reliance on that case, however, is misplaced.  At issue in 
Perman was also a claim of service connection for 
hypertension secondary to service-connected PTSD, and in 
support of the claim, the evidence included a medical 
expert's statement, in which it was opined, based on a review 
of medical literature, that psychosocial stress played an 
important causative role in all hypertension, that because of 
post-traumatic stress founded in the claimant's experience as 
a prisoner-of-war he was at an increased risk for developing 
hypertension, and that the starvation the claimant endured as 
a prisoner-of-war might alone have increased his 
susceptibility to the eventual development of hypertension. 
Id. at 240.

In the case here at issue, the veteran offers no medical 
opinion that takes into account his individual 
symptomatology.  Moreover, the holding in Perman did not 
adopt the medical expert opinion there at issue.  Instead, 
the claim was remanded for analysis of this opinion in light 
of other medical opinion evidence available in that case.  In 
its discussion, the decision did not render any judgment as 
to the validity or accuracy of the medical expert opinion in 
that case.  Since the medical expert opinion did not concern 
the appellant's specific symptomatology and since the 
decision did not adopt the medical expert's conclusion, the 
veteran in this case cannot rely on the discussion in Perman 
for medical evidence to establish a relationship between his 
hypertension and service-connected PTSD.

In short, the veteran has not presented competent (medical) 
evidence of a relationship between his hypertension and his 
service-connected PTSD, nor has presented evidence otherwise 
relating his hypertension to service.  His testimony cannot 
be accepted as medical evidence of a relationship to a 
service-connected psychiatric disability.  Espiritu.  In the 
absence of competent (medical) evidence of a relationship, 
the claim is not well grounded.  
 
Since there is no credible medical evidence of record 
demonstrating that the veteran's hypertension is linked to 
his active duty service or to his service-connected  PTSD, 
the third requirement set forth by the Court in Caluza, in 
order for a claim to be well-grounded, is not met.


b.  Entitlement to service connection for diabetes mellitus.

The veteran and his representative contend, in substance, 
that service connection is warranted for diabetes mellitus.  
With regard to the first requirement under Caluza, the Board 
notes that there is medical evidence of record demonstrating 
that the veteran currently suffers from diabetes mellitus.  
Specifically, various VA outpatient treatment records dated 
from November 1983 to May 1995 indicate that the veteran 
suffers from diabetes.  This medical evidence sufficiently 
demonstrates that the veteran suffers from diabetes mellitus, 
and thus satisfies the first Caluza requirement (that there 
be a current disability demonstrated through medical 
diagnosis).

Regarding the second requirement of Caluza, the Board notes 
that the veteran's service medical records from his periods 
of active duty are negative regarding treatment for or 
complaints of diabetes mellitus.  The Board points out that 
the August 1968 separation examination report makes no 
reference to such a diagnosis or treatment, and the veteran 
indicated, in a July 1968 report of medical history, that he 
had no history of diabetes.  

Further review of the medical records reveals that there is 
no indication that the veteran was treated for or diagnosed 
with diabetes mellitus within a year of his separation from 
his period of active duty service.  In fact, as alluded to, 
the earliest indication of record that the veteran suffered 
from hypertension was a VA outpatient treatment report dated 
in November 1983.  The Board notes that in his April 1993 
substantive appeal, the veteran also indicated that he began 
receiving treatment for diabetes mellitus in the 1970's by 
VA.  As noted above, VA outpatient treatment records 
available from that time period have been associated with the 
record.  The earliest record indicating a diagnosis of 
diabetes is dated in November 1983, and significantly, at 
that time a provisional diagnosis of "new onset diabetes" 
was made.  

The Board notes that the veteran and his representative have 
alternatively contended that the veteran's diabetes mellitus 
is secondary to the his service connected PTSD. During the 
October 1996 Board hearing, the veteran also testified that 
while a doctor has not told him that his diabetes mellitus 
was related to his PTSD, he and his representative were of 
the opinion that such was the case.

There is no evidence of record medically demonstrating that 
the veteran's diabetes mellitus is in any way related to his 
service-connected PTSD.  The veteran has not presented 
competent (medical) evidence of a relationship between his 
diabetes mellitus and his service-connected PTSD, nor has he 
presented evidence otherwise relating his diabetes mellitus 
to service.  His testimony cannot be accepted as medical 
evidence of a relationship to a service-connected psychiatric 
disability.  Espiritu.  In the absence of competent (medical) 
evidence of a relationship, this claim is also not well 
grounded.  
 
Since there is no credible medical evidence of record 
demonstrating that the veteran's diabetes mellitus is linked 
to his active duty service or to his service-connected  PTSD, 
the third requirement set forth by the Court in Caluza, in 
order for a claim to be well-grounded, is not met.


Conclusion

The veteran's claim of service connection for hypertension 
and diabetes mellitus do not meet all the requirements set 
forth by the Court in Caluza for a claim to be found well-
grounded.  Accordingly, the Board is compelled to find that 
these claims are not well-grounded. 

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

